USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC#:

DATE FILED: “A/ di/do

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
LIONEL FOLGER,
Plaintiff,
. 19-cv-8304 (ALC)
-against-
EQUIFAX INFORMATION SERVICES, ORDER
LLC, ET AL.,
Defendants.
x

 

ANDREW L. CARTER, JR., United States District Judge:

It having been reported to this Court that this case has been or will be settled between
Plaintiff and Defendant Experian Information Solutions, Inc., these parties are hereby ORDERED
to submit a joint status report regarding settlement on or before March 27, 2020. This action is

hereby STAYED as to Defendant Experian Information Solutions, Inc.

SO ORDERED.
Dated: February 21, 2020 yg Cap
New York, New York

HON. ANDREW L. CARTER, JR.
United States District Judge

 

 

 
